DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2018/0182550) in view of CHUN et al (US 2014/0204502).
Regarding claim 1, SASAKI teaches a multilayer electronic component (Fig. 3, 10) comprising: a body (Fig. 3, 11) including dielectric layers (Fig. 3, 11b), and first and second internal electrode layers (Fig. 3, 11a1/11a2) alternately stacked with respective dielectric layers interposed therebetween (Fig. 3), and having first and second surfaces (Fig. 3, top and bottom of 11) opposing each other in a stacking direction (Fig. 3, up and down) of the dielectric layers, third and fourth surfaces (Fig. 3, left and right ends of 11) connected to the first and second surfaces and opposing each other in a length direction (Fig. 3, left to right) of the body, and fifth and sixth surfaces (Fig. 3, front and back of 11) connected to the first to fourth surfaces and opposing each other in a width direction (Fig. 3, in and out of the page) 
However, SASAKI fails to teach that the first external electrode further including a first conductive resin layer, and the second external electrode further including a second conductive resin layer.
CHUN teaches that the first external electrode (Fig. 2, 130a) further including a first conductive resin layer (Fig. 2, 132), and the second external electrode (Fig. 2, 130b) further including a second conductive resin layer (Fig. 2, 132).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHUN to the invention of SASAKI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, SASAKI, as modified by CHUN, fail to teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the protrusion has a thickness ranging from 30 µm to 100 µm, in In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 3, SASAKI, as modified by CHUN, further teaches that each of the first and second electrode layers has a thickness less than or equal to a thickness of the protrusion (Fig. 3).  
Regarding claim 4, SASAKI, as modified by CHUN, further teaches that a thickness of each of the first and second electrode layers is 20% or more of a thickness of the protrusion (multiple possibilities with electrode layer thickness of 2-15 µm and protrusion thickness of 1-6 µm [0039] and [0042]). 
Regarding claim 5, SASAKI, as modified by CHUN, fail to teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a thickness of each of the first and second electrode layers is less than or equal to 90% of a thickness of the protrusion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 6, SASAKI, as modified by CHUN, further teaches that the protrusion has a length less than a length of the body with respect to the length direction (Fig. 3).
However, SASAKI, as modified by CHUN, fail to fully teach that the protrusion has a length less than or equal to 80% of a length of the body with respect to the length direction.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the protrusion has a length less than or equal to 80% of a length of the body with respect to the length direction, in order to fit user needs and specification desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, SASAKI, as modified by CHUN, further teaches that the protrusion is disposed only on the first and second surfaces of the body (Fig. 3).  
Regarding claim 12, SASAKI, as modified by CHUN, further teaches that the protrusion is disposed only on the first and second surfaces of the body (Fig. 3).
However, SASAKI, as modified by CHUN, fail to fully teach that the protrusion is disposed only on the fifth and sixth surfaces of the body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to so that the protrusion is disposed only on the fifth and sixth surfaces of the body instead of just the first and second, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, SASAKI, as modified by CHUN, further teaches that the protrusion is disposed only on the first and second surfaces of the body (Fig. 3).
However, SASAKI, as modified by CHUN, fail to fully teach that the protrusion is disposed only on the first, fifth and sixth surfaces of the body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to so that the protrusion is disposed only on the first, fifth and sixth surfaces of the body instead of just the first and second, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, SASAKI, as modified by CHUN, further teaches that the protrusion includes the same material as the dielectric layer ([0045]).  
Regarding claim 15, SASAKI, as modified by CHUN, further teaches that the first and second electrode layers include a conductive metal and glass (CHUN [0082]).  
Regarding claim 16, SASAKI, as modified by CHUN, further teaches that the first and second conductive resin layers include a conductive metal and a base resin (CHUN [0085]).  
Regarding claim 17, SASAKI, as modified by CHUN, further teaches at least one plating layer (Fig. 3, 15) disposed on the first and second conductive resin layers (Fig. 3).  
Regarding claim 18, SASAKI teaches a multilayer electronic component (Fig. 3, 10) comprising: a body (Fig. 3, 11) including dielectric layers (Fig. 3, 11b), and first and second internal electrode layers (Fig. 3, 11a1/11a2) alternately stacked with respective dielectric layers interposed therebetween (Fig. 3), and having first and second surfaces (Fig. 3, top and bottom of 11) opposing each other in a stacking direction (Fig. 3, up and down) of the dielectric layers, third and fourth surfaces (Fig. 3, left and right ends of 11) connected to the first and second surfaces and opposing each other in a length direction (Fig. 3, left to right) of the body, and fifth and sixth surfaces (Fig. 3, front and back of 11) connected to the first to fourth surfaces and opposing each other in a width direction (Fig. 3, in and out of the page) of the body; a protrusion (Fig. 3, 13-2) disposed on at least one of the first (Fig. 3), second, fifth, and sixth surfaces and spaced apart from the third and fourth surfaces in the length direction (Fig. 3); a first external electrode (Fig. 3, 12/14/15 on left) including a first electrode layer (Fig. 3, 14) disposed on the third surface; and a second external electrode (Fig. 3, 12/14/15 on right) including a second electrode layer (Fig. 3, 14 on right) disposed on the fourth surface, wherein the first electrode layer and the first conductive resin layer extend to be in contact with a first side surface DB1/ 113608416.1of the protrusion with respect to the length direction (Fig. 3), and wherein the second electrode layer and the second conductive resin layer extend to be in contact with a second side surface of the protrusion with respect to the length direction (Fig. 3).  
However, SASAKI fails to teach that the first external electrode further including a first conductive resin layer, and the second external electrode further including a second conductive resin layer.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHUN to the invention of SASAKI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 7, 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al (US 2018/0182550) in view of CHUN et al (US 2014/0204502) and further view of SHIN et al (US 2016/0268047).
Regarding claim 7, SASAKI, as modified by CHUN, fail to teach the claim limitations. 
SHIN teaches a first corner edge of the protrusion (Fig. 3, top left corner of 115), covered by the first and second conductive resin layers (when combine), has a rounded shape (Fig. 3), and a second corner edge of the protrusion (Fig. 3, top right corner of 115), defined by the first and second side surfaces of the protrusion and a surface of the body, has a rounded shape (Fig. 3, when combine).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SHIN to the invention of SASAKI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, SASAKI, as modified by CHUN, fail to teach the claim limitations. 
SHIN teaches that the protrusion (Fig. 4, 115) is disposed on the first, second, fifth, and sixth surfaces of the body (Fig. 4, 110).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SHIN to the invention of SASAKI, in order to construct the 
Regarding claim 10, SASAKI, as modified by CHUN and SHIN, further teach that the first internal electrode (SHIN Fig. 4, 114) is spaced apart from the fourth surface (SHIN Fig. 4, right side of 120) of the body and is exposed through the third, fifth, and sixth surfaces of the body (SHIN Fig. 4, left, front and back sides), and the second internal electrode (SHIN Fig. 4, 116) is spaced apart from the third surface of the body and is exposed through the fourth, fifth, and sixth surfaces of the body (SHIN Fig. 4).  
Regarding claim 19, SASAKI, as modified by CHUN, fail to teach the claim limitations. 
SHIN teaches that an overall thickness of the first external electrode or the second external electrode (Fig. 3, 122/124) is less than a thickness of the protrusion (Fig. 3, 115).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SHIN to the invention of SASAKI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each of R1 and R2 is 10 to 30 of a thickness of the protrusion, where a radius of the first corner edge of the protrusion is defined as R1 and a radius of the second corner edge of the protrusion is defined as R2” in combination with the other claim limitations. 

Additional Relevant Prior Art:
KANG (US 2014/0085767) teaches relevant art in Fig. 2.
SATO et al (US 2018/0075970) teaches relevant art in Fig. 3.
Miki et al (US 2004/0213901) teaches relevant art in Fig. 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848